Citation Nr: 1126656	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  05-40 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right hip disorder, status post fracture of the right pelvis.

2. Entitlement to service connection for a bilateral foot disorder, to include pes cavus.

3. Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1977 to February 1979 and from February 1991 to May 1991, with additional service in the National Guard.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an January 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama. 

In the January 2009 Board remand, it was noted that the service medical records indicate that the Veteran sought treatment for the hips during his National Guard service.  The Board noted that the record does not clearly indicate that the National Guard medical treatment was provided during duty for training.  These treatment records all indicate that the Veteran's complaints were related to "jumps", however, and they correspond to time periods in which the Veteran had duty for training.  Thus, based on these contextual clues and the VA's inability to obtain more precise dates for the Veteran's duty for training periods, the Board will construe the relevant treatment records as indicating treatment for injuries during periods of duty for training.

The issues of entitlement to service connection for bilateral foot disorder, to include pes cavus and for bilateral ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in relative equipoise on the question of whether the Veteran's current right hip disorder, status post fracture of the right pelvis, is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right hip disorder, status post fracture of the right pelvis, have been met.   38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim adjudicated herein.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, naval or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

The Veteran contends that he is entitled to service connection for a right hip disorder, status post fracture of the right pelvis.  In April 2005, the Veteran stated that he had a bad parachute jump in 1984 and immediately began having problems with his pelvis but felt it was just bruised and continued trying to perform his duties.  The Veteran stated he was unable to run without experiencing pain.  

According to in-service treatment records, the July 1977 entrance examination and the February 1979 separation examination records from his first term of active duty are absent of any mention of injury to the right hip (or residuals of an injury) and no abnormality of the hips were reported.  In September 1986 the Veteran complained of and was treated for an injury to the buttocks area since a parachute landing fall that same month.  The Veteran reported experiencing immediate discomfort following impact and increasing discomfort since.  No diagnosis was given and it appears no x-ray was taken as there was no evidence of fracture or dislocation.  See in-service treatment record, dated September 1986.

In February 1991, while entering his second term of active duty, the Veteran reported hip pain and a fracture of right pelvis eighteen months prior in a radiology report.  The x-ray revealed old healed fractures.  An April 1991 physical profile determined that an old fracture of the right pelvis existed and it was recommended that he not participate in any airborne operations.  He was also advised to run at his own pace and distance.  The report also noted the condition existed prior to Desert Storm and was not aggravated during that time.  Furthermore, another April 1991 report of medical history noted the Veteran fractured his hip during a parachute landing fall seven or eight years ago but that it was never documented.  See in-service treatment records, dated February 1991 to April 1991. 

In March 2004, the Veteran was afforded a VA examination where he stated his history of a right pelvic fracture in approximately 1984.  The Veteran stated that he experienced flare-ups from this condition and once a month it would become worse.  The Veteran reported his hip condition worsened during cold weather and significantly limited his daily activities.  Upon examination and x-rays, the VA examiner stated a fracture of the pelvis was not found.  See VA examination, dated March 2004. 

The Veteran underwent another VA examination in March 2009 where he reported right soreness and stiffness.  A physical examination noted no deformity, giving way, instability, weakness, dislocation or subluxation, locking episodes, effusions, flare-ups, or symptoms of inflammation.  There was however stiffness and pain.  The range of motion in the right hip was 0 to 120 degrees of flexion, 0 to 30 degrees of extension, 0 to 40 degrees of abduction, and no evidence of pain with active motion on the right side.  The Veteran was diagnosed with right hip bursitis and although the Veteran's history of a hip fracture was acknowledged, the examiner opined it was less likely as not caused or a result of active duty training.  See VA examination, dated March 2009.

The record reflects that the Veteran currently has a right hip disability, he has consistently reported that his symptoms of pain and stiffness subsequent to his parachute landing fall, and the treatment notes during service reference the incident and the Veteran's complaints of pain.  Importantly, (despite the existence of contrary evidence and opinion) there is objective medical evidence within the record indicating the existence of an old hip fracture.  Therefore, Board finds the Veteran's histories credible and consistent with the nature of his service.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the layperson may be competent to identify the condition where the condition is identifiable by the individual's senses).

Although the March 2006 and March 2009 examiners do not relate his right hip disability to service, the Board finds that the medical evidence is at least in relative equipoise on this issue.  The Board further notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  

As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for a right hip disorder.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right hip disorder, status post fracture of the right pelvis, is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

In January 2009, the Board remanded the issues of entitlement to service connection for a bilateral foot disorder, to include pes cavus, and for a bilateral ankle disorder.  The Board instructed a VA examination was necessary and "[f]or any diagnosed disorder, the examiner is requested to state whether it is at least as likely as not that the disorder was incurred in active service or duty for training or is otherwise causally related to active service or duty for training, to include the parachute jumps which the [V]eteran performed during duty for training." 

Subsequently, in March 2009, the Veteran underwent a VA examination for his bilateral foot and ankle disabilities.  Upon examination, the examiner diagnosed the Veteran's with bilateral degenerative joint disease, hallux valgus, and heel spurs.  However, an opinion was not given as to whether his bilateral foot disability was related to his military service.  As for the Veteran's claimed bilateral ankle disability, upon physical examination, the examiner stated, "[n]o evidence of acute findings to warrant diagnosis for ankle disability."  No objective medical evidence was cited and no explanation was offered. 

A Remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  

Furthermore, the VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Therefore, the Board finds this issue must be remanded in order for an addendum to the March 2009 that offers an etiological opinion, as requested in the Board's prior remand.  The Veteran must be given every consideration with respect to the present appeal.     

Accordingly, the case is REMANDED for the following action:

1. The AMC must request an opinion from the same VA examiner who conducted the March 2009 examinations, (or if unavailable, to another appropriate VA reviewer).  In the addendum, the examiner should state whether it is at least as likely as not that any diagnosed bilateral foot disability is related to his period of service, and whether it is at least as likely as not that any bilateral ankle disability diagnosed is related to his period of service.  In addition, if a diagnosis cannot be made regarding the Veteran's bilateral ankle disability, a clear explanation, citing to objective medical evidence, must be provided. 

The VA examiner is asked to review all evidence within the Veteran's claims file, and the Veteran's lay statements.  If an opinion cannot be medically determined without resorting to mere conjecture, this should be commented upon in the report.

The entire claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  If the examiner determines that a new examination is required, or the same examiner is not available, a new comprehensive examination must be conducted.  All testing deemed necessary by the examiner should be performed and the results reported in detail.   Furthermore, a complete rationale should be given for all opinions and conclusions expressed.

2. Upon completion of the addendum, review the examiners' report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

3. After completion of the above and any additional development deemed necessary, the expanded record should be reviewed and it should be determined if the Veteran's claims can be granted.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


